UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-6705



CHARLES RAY CARTER,

                                                Plaintiff - Appellant,

          versus


JOE MITCHELL, Sheriff of the York County
Sheriff’s Department; JAMES TEDDY, Lieutenant;
BILLY DONAHUE, Correctional Officer; R. HILL,
Correctional Officer,

                                               Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Greenville.   Henry M. Herlong, Jr, District
Judge. (CA-95-2898-6-20)


Submitted:   August 20, 2004                 Decided:   August 27, 2004


Before WILLIAMS, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Ray Carter, Appellant Pro Se. Ronald Keith Wray, II,
GALLIVAN, WHITE & BOYD, PA, Greenville, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Charles Ray Carter appeals the district court’s order

denying Carter’s motion to reopen this action, in which a jury

verdict was returned in 1996.     Our review of the record discloses

no abuse of discretion.     Accordingly, we affirm.     We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 2 -